DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/166,519, filed on 05/27/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 01/03/2020 are acceptable.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-11 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-10 of prior U.S. Patent No. 10,559,417. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (U.S. PG. Pub. No. 2015/0035634 A1) in view of Kim et al. (U.S. PG. Pub. No. 2015/0109088 A1).

With respect to claim 1, Nakamura et al., hereinafter referred to as “Nakamura,” teaches a coil component 1 (FIGs. 1A-2) comprising: 
a board (21, 10, and 22); 
a coil 33A provided on a main surface (upper surface) of the board and having a seed part 31A disposed on the main surface of the board and a plating part 32A formed by plating growth on the seed part and on the main surface of the board; 
a resin body 41 provided on the main surface of the board and having a plurality of resin walls (walls formed by resin body 41) between which winding part of the coil extends; 
an insulator layer 51 provided on the resin body to sandwich the resin body between the insulator layer and the main surface of the board; 
a covering resin 10 composed of a magnetic powder-containing resin and configured to integrally cover the coil and the resin body of the main surface of the board, 
wherein each of a pair of neighboring resin walls and the seed part between the pair of resin walls are separated by a predetermined distance (paras. [0019], [0023], [0027], and [0038]). Nakamura does not expressly teach a junction layer provided between and in contact with the insulator layer and the resin body. 
Kim et al., hereinafter referred to as “Kim,” teaches a coil component (FIG. 7) comprising:
a junction layer 31 provided between and in contact with the insulator layer (layer 32 on upper surface) and the resin body (para. [0062]). FIG. 8 of Kim also discloses the junction layer as claimed. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the junction layer as taught by Kim to the coil component of Nakamura to provide the required insulation characteristics (para. [0066]).
 With respect to claim 2, Nakamura in view of Kim teaches the coil component according to claim 1, wherein the seed part between the pair of resin walls is formed at least at a middle position between the pair of neighboring resin walls (Nakamura, para. [0023]).
With respect to claim 3, Nakamura in view of Kim teaches the coil component according to claim 1, wherein each of the pair of neighboring resin walls and the seed part between the pair of resin walls are separated by an equal distance (Nakamura, para. [0023]).
With respect to claim 4, Nakamura in view of Kim teaches the coil component according to claim 1, wherein, when a width (width of 31A, which is between 15 to 25 microns) of the seed part between the pair of resin walls is defined as W1, and an interval (width of 32A, which is between 25-50 microns) between the pair of resin walls is defined as W2, W1/W2 ≥ 1/5 (Nakamura, paras. [0023] and [0024]). 
With respect to claim 5, Nakamura in view of Kim teaches the coil component according to claim 1, wherein cross section shape of the resin wall of the resin body is rectangular shape (Nakamura, see FIGs. 1A and or 2, para. [0027]). 
With respect to claim 6, Nakamura in view of Kim teaches the coil component according to claim 5, wherein aspect ratio (ratio of height to S1) of the resin wall of the resin body is greater than 1, and the resin wall extends long in normal direction of the main surface of the board (Nakamura, see FIGs. 1A and or 2, para. [0027]).
With respect to claim 7, Nakamura in view of Kim teaches the coil component according to claim 1, wherein cross section shape of the winding part of the coil is rectangular shape (para. [0024]).
With respect to claim 8, Nakamura in view of Kim teaches the coil component according to claim 7, wherein aspect ratio of the winding part of the coil is greater than 1, and cross section of the winding part extends long in normal direction of the main surface of the board (Nakamura, see FIGs. 1A and or 2, para. [0024]).
With respect to claim 9, Nakamura in view of Kim teaches the coil component according to claim 1, wherein the resin wall of the resin body is higher than the winding part of the coil (Nakamura, para. [0027]).
With respect to claim 10, Nakamura in view of Kim teaches the coil component according to claim 1, wherein: the resin body is provided before the coil is subjected to plating growth on the main surface of the board; and the winding part of the coil is not bonded to the resin wall of the resin body (Nakamura, paras. [0024] and [0027]).
With respect to claim 11, Nakamura in view of Kim teaches the coil component according to claim 1, wherein, among the plurality of resin walls arranged on the main surface of the board, the resin wall located outermost is thicker than the resin wall located inside thereof (Nakamura, see FIGs. 1A-2, paras. [0024] and [0027]).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837